Name: 2005/789/EC: Commission Decision of 11 November 2005 on a Community financial contribution for 2005 to cover expenditure incurred by Belgium, France and the Netherlands for the purpose of combating organisms harmful to plants or plant products (notified under document number C(2005) 4356)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe;  agricultural policy;  agricultural activity
 Date Published: 2005-11-12; 2006-12-12

 12.11.2005 EN Official Journal of the European Union L 296/42 COMMISSION DECISION of 11 November 2005 on a Community financial contribution for 2005 to cover expenditure incurred by Belgium, France and the Netherlands for the purpose of combating organisms harmful to plants or plant products (notified under document number C(2005) 4356) (Only the French and Dutch texts are authentic) (2005/789/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 23 thereof, Whereas: (1) Pursuant to Directive 2000/29/EC, a financial contribution from the Community may be granted to Member States to cover expenditure relating directly to the necessary measures which have been taken or are planned to be taken for the purpose of combating harmful organisms introduced from third countries or from other areas in the Community, in order to eradicate or, if that is not possible, to contain them. (2) Belgium, France and the Netherlands have each established a programme of actions to eradicate organisms harmful to plants introduced in their territories. These programmes specify the objectives to be achieved, the measures carried out, their duration and their cost. Belgium, France and the Netherlands have applied for the allocation of a Community financial contribution to these programmes within the time limit set out in Directive 2000/29/EC and in accordance with Commission Regulation (EC) No 1040/2002 of 14 June 2002 establishing detailed rules for the implementation of the provisions relating to the allocation of a financial contribution from the Community for plant-health control and repealing Regulation (EC) No 2051/97 (2). (3) The technical information provided for by Belgium, France and the Netherlands has enabled the Commission to analyse the situation accurately and comprehensively and to conclude that the conditions for the granting of a Community financial contribution, as laid down in particular in Article 23 of Directive 2000/29/EC, have been met. Accordingly, it is appropriate to provide a Community financial contribution to cover the expenditure on these programmes. (4) The Community financial contribution may cover up to 50 % of eligible expenditure. However, in accordance with the third paragraph of Article 23(5) of the Directive, the rate of the Community financial contribution for the programme presented by Belgium should be reduced, as the programme notified by this Member State has already been the subject of Community funding under Commission Decision 2004/772/EC (3). (5) In accordance with Article 24 of Directive 2000/29/EC the Commission shall ascertain whether the introduction of the relevant harmful organism has been caused by inadequate examinations or inspections and adopt the measures required by the findings from its verification. (6) In accordance with Article 3(2) of Council Regulation (EC) No 1258/1999 (4), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee section of the European Agricultural Guidance and Guarantee Fund. Financial control of these measures comes under Articles 8 and 9 of the above Regulation, without prejudice to the provisions of Regulation (EC) No 1040/2002 and paragraphs 8 and 9 of Article 23 of the Directive. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 The allocation of a Community financial contribution for 2005 to cover expenditure incurred by Belgium, France and the Netherlands relating to necessary measures as specified in Article 23(2) of Directive 2000/29/EC and taken for the purpose of combating the organisms concerned by the eradication programmes listed in the Annex is hereby approved. Article 2 1. The total amount of the financial contribution referred to in Article 1 is EUR 689 449. 2. The maximum amounts of the Community financial contribution for each of the programmes shall be as indicated in the Annex. Article 3 The Community financial contribution as set out in the Annex shall be paid on the following conditions: (a) evidence of the measures taken has been given in accordance with the provisions laid down in Regulation (EC) No 1040/2002; (b) a request for payment has been submitted by the Member State concerned to the Commission, in accordance with Article 5 of Regulation (EC) No 1040/2002. The payment of the financial contribution is without prejudice of the verifications by the Commission in accordance with Article 24 of Directive 2000/29/EC. Article 4 This Decision is addressed to the Kingdom of Belgium, the French Republic and the Kingdom of the Netherlands. Done at Brussels, 11 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Directive 2005/16/EC (OJ L 57, 3.3.2005, p. 19). (2) OJ L 157, 15.6.2002, p. 38. Regulation as amended by Regulation (EC) No 738/2005 (OJ L 122, 14.5.2005, p. 17). (3) OJ L 341, 17.11.2004, p. 27. (4) OJ L 160, 26.6.1999, p. 103. ANNEX ERADICATION PROGRAMMES Legend: a = Year of implementation of the eradication programme. SECTION I Programmes whose Community financial contribution corresponds to 50 % of eligible expenditure Member State Harmful organisms combated Affected plants Year Eligible expenditure (EUR) Maximum Community contribution (EUR) Per programme France Diabrotica virgifera Maize 2003 and 2004 963 183 481 591 The Netherlands Diabrotica virgifera Maize 2003 and 2004 236 856 118 428 SECTION II Programmes whose Community financial contribution rates differ, in application of degressivity Member State Harmful organisms combated Affected plants Year a Eligible expenditure (EUR) Rate (%) Maximum Community contribution (EUR) Belgium Diabrotica virgifera Maize 2005 3 198 735 45 89 430 Total Community contribution (EUR) 689 449